ORDER

PER CURIAM.
Lois Eleanor Neff (“Neff’) as personal representative of the Estate of Nellie Maude Thurman (“Mother”) and of the Estate of Mary Evelyn Rufener (“Sister”) appeals from the judgment of the trial court that certain assets were not partnership assets at the time of the death of Karl Thurman (“Karl”) on August 14, 1996. Neff also argues that the trial court erred in determining that Karl did not breach his fiduciary duty to Mother and Sister. Neff further contends that the trial court erred in not ordering an accounting for the approximately forty year period prior to the death of Karl on August 14, 1996, and finding that she was estopped from asserting that Karl stole from Mother and Sister for over forty years.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).